Exhibit 10.iii.j


Form of Amendment
Dated
August 14, 2019
To
The Mosaic Company
2014 Stock and Incentive Plan




6(i)(viii) Minimum Vesting Requirement. Notwithstanding any other provision of
the Plan to the contrary, no Award (other than cash-only Awards that do not
entitle the holder thereof to receive or purchase Shares) shall be granted with
terms providing for any right of exercise or lapse of any vesting obligations
earlier than a date that is at least one year following the date of grant (or,
in the case of vesting based upon performance-based objectives, exercise and
vesting restrictions cannot lapse earlier than the one-year anniversary measured
from the commencement of the period over which performance is evaluated);
provided, that the following shall not be subject to the foregoing minimum
vesting requirement: any (A) substitute Awards granted in connection with awards
that are assumed, converted or substituted pursuant to a merger, acquisition or
similar transaction entered into by the Company or any of its Affiliates, (B)
Shares delivered in lieu of fully vested cash bonuses, (C) Awards to
Non-Employee Directors that vest on earlier of the one-year anniversary of the
date of grant and the next annual meeting of stockholders which is at least 50
weeks after the immediately preceding year’s annual meeting, and (D) any
additional Awards the Committee may grant, up to a maximum of five percent (5%)
of the available share reserve authorized for issuance under the Plan pursuant
to Section 4(a) (subject to adjustment under Section 4(c)); and, provided,
further, that the foregoing restriction does not apply to the Committee’s
discretion to provide for accelerated exercisability or vesting of any Award,
including in cases of retirement, death, disability or a change in control, in
the terms of the Award Agreement or otherwise. For purposes of counting Shares
against the five percent (5%) limitation, the Share counting rules under Section
4 of the Plan apply.




